Citation Nr: 1207913	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.  

2.  Entitlement to service connection for a left arm disorder.  

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand injury with numbness in the fourth and fifth fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's claims were remanded in February 2008 and September 2010.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on April 13, 2007, in North Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the Veteran has not asserted that he is unemployable or lost any time from work due to his service-connected residuals of a left hand injury with numbness in the fourth and fifth fingers.  Likewise, the evidence of record is absent for any indications of unemployability due to his service-connected disability.   Therefore, remand or referral of a claim for TDIU is not required in this case.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record shows that the Veteran does not have a current disability of the thoracic spine.

3.  The most persuasive evidence of record shows that the Veteran has a left arm disability, diagnosed as ulnar neuropathy, which has been related to active service.  

4.  The Veteran's service-connected residuals of a left hand injury with numbness in the fourth and fifth fingers are manifested by mild paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A left arm disorder, diagnosed as ulnar neuropathy, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected  residuals of a left hand injury with numbness in the fourth and fifth fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8599-8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, a predecisional letter dated in February 2005 satisfied the duty to notify provisions.  In addition, the Veteran was sent a notification letter in May 2008.  Nevertheless, the Veteran is challenging the initial disability rating assigned following the grant of service connection for his service-connected disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  In addition, the Veteran was provided a supplemental statement of the case in September 2011 which set forth all applicable laws and regulations, including Diagnostic Code 8516.  Therefore, the February 2008 and September 2010 remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claims for service connection, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in February 2005 and May 2008.  To the extent that there exists any timing of notice error, the later notice was followed by a subsequent readjudication by the agency of original jurisdiction, most recently in a September 2011 supplemental statement of the case, which thereby cured the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing of notice defect).

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In February 2008, the Board remanded the Veteran's claims, in part, to obtain records of treatment for Dr. M.  The record shows that treatment records from Dr. M. are included in the claims file.  Therefore, the February 2008 remand directive has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the September 2010 remand requested that the RO obtain all relevant medical records of treatment that the Veteran received for the disorders at issue.  Specifically, the Board noted that a specific request should be made for the treatment records from Dr. B.G., identified on invoice statements dated from January 2007 to August 2008.  The record shows that the Veteran was sent a letter in October 2010 requesting that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each health care provider that has treated him for his claimed disabilities.  The Veteran did not submit any private treatment records or the VA Form 21-4142 and did not request that VA obtain identified records on his behalf.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that the RO complied with the September 2010 remand directive and a remand to secure any additional records is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in April 2005, April 2009, and January 2011 with respect to his claim for service connection for a thoracic spine disorder.    Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the April 2005 VA examiner noted that the Veteran had residuals of a thoracic spine injury, the report did not provide a specific diagnosis of a thoracic spine disorder.  Therefore, the Veteran was afforded new VA examinations in April 2009 and January 2011.  The examiners performed physical examinations of the Veteran, considered the Veteran's reported symptoms, and noted that there was no evidence of a current thoracic spine disorder.  Specifically, the January 2011 examiner determined that the Veteran had no orthopedic disease of the thoracic spine with no complaints and normal x-rays.  In light of the above, the Board finds that the VA examinations are adequate and the remand directives were completed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in April 2005, April 2009, and January 2011 with respect to the service-connected residuals of a left hand injury with numbness in the fourth and fifth fingers.  Although the April 2005 VA examination report did not include the complete findings related to the Veteran's service-connected disabilities, the Board finds that the findings are still probative of the severity of the Veteran's disability.  The Veteran was afforded new VA examinations in April 2009 and January 2011.  The Board finds that the VA examinations are adequate, as the reports were predicated on physical examination of the Veteran and addressed the rating criteria that are relevant to rating the service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met and the remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Thoracic Spine Disorder

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a thoracic spine disorder.  

The Veteran has stated that he has a thoracic spine disability which is related to his fall from a C-5 aircraft during military service.  During the travel board hearing, he testified that he was told that he has deformities of the thoracic spine.  

The Veteran was afforded a VA examination in April 2005.  The Veteran fell out of an aircraft in 1997 and landed on his head, neck and shoulders.  The Veteran stated that he continues to have neck pain and thoracic spine pain since the fall.  The examiner listed a diagnosis of residuals of injury to thoracic spine.  However, the April 2005 radiographic examination of the thoracic spine was unremarkable.  

The March 6, 2006 magnetic resonance imaging (MRI) report shows that there were tiny disk bulges seen at T2-3 and T3-4.  However, the March 2006 letter from Dr. S.L.C., shows that the March 6, 2006 MRI scan was reviewed.  Dr. S.L.C. diagnosed a cervical spine disability, but noted that the thoracic spine study was essentially negative.  

The Veteran was afforded a VA examination in April 2009.  The Veteran stated that he fell out of a C-5 aircraft injuring his left knee and neck areas.  The x-rays of the thoracic spine were normal.  The examiner noted that the thoracic spine has no orthopedic disease or diagnosis.  The examiner explained that there was no diagnosis provided for the thoracic spine because it is normal.  

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the claims file.  The examination of the thoracic spine showed normal clinical appearance.  There was no spasm, no tenderness, and no scars.  He has no orthopedic diagnosis regarding his thoracic spine and, therefore, the nonentity of thoracic spine injury was certainly not related to his military service or the fall and injury in 1997.  The lack of diagnosis in the thoracic area was based on the fact that the Veteran had no complaints in the area and the examination and imaging studies were normal.  

In the present case, the most persuasive evidence of record does not show that the Veteran has a current thoracic spine disorder.  The Board recognizes that the April 2005 VA examiner listed a diagnosis of "residuals of injury to thoracic spine."  However, the radiographic examination accompanying the report noted that the Veteran's thoracic spine was unremarkable.  The diagnosis of "residuals of injury to the thoracic spine" without any clinical findings is not considered a diagnosis or disability for which the Veteran could be granted service connection.  The Board also acknowledges the March 2006 MRI report which revealed tiny disk bulges at T2-3 and T3-4.  However, the Veteran's private physician, who reviewed the March 2006 MRI report, determined that the thoracic spine study was essentially negative.  Here, the Board finds that the January 2011 VA examiner's opinion is particularly persuasive as to the issue of whether the Veteran has a current thoracic spine disorder.  The examiner reviewed the x-rays, claims file, and the Veteran's statements and performed a physical examination of the Veteran.  However, he determined that the Veteran did not have a thoracic spine disability as the Veteran did not report any symptoms and the examination and imaging studies were normal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Although the Board has considered the Veteran's reports of pain, the Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from a thoracic spine disorder.  The Veteran is competent to attest to the fact that he experiences pain in his spine and his experiences during active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran is not competent to provide a diagnosis of a thoracic spine disorder.  Although the Veteran stated that he was told by a doctor that he had a thoracic spine disorder, he has not submitted any records or identified any records regarding this reported diagnosis.  Furthermore, the Board finds that the VA examination reports, particularly the January 2011 VA examiner's opinion as more persuasive than the Veteran's statements.   The January 2011 VA examiner reviewed the evidence, examined the Veteran, considered the Veteran's statements, and concluded that the Veteran did not have a disability of the thoracic spine.  Thus, although the Veteran may be competent to attest to his symptoms, the most persuasive evidence of record demonstrates that the Veteran does not have a thoracic spine disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In conclusion, the Veteran has not been shown to have a current disability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a thoracic spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a thoracic spine disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

Left Arm Disorder

The Veteran contends that he has a left arm disorder, distinguishable from his service-connected residuals of injury to left hand with numbness in fourth and fifth fingers and residuals of injury, left shoulder.  The Veteran states that on February 19, 1997, after falling out of a C-5 cargo aircraft, he experienced numbness in his left hand and diminished strength in both arms.  During the April 2007 travel board hearing, the Veteran testified that he experiences pain radiating down his left arm and that this was the side he fell on.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for ulnar neuropathy of the left arm.  

The service treatment records show that the Veteran was injured after falling out of a C-5 aircraft in 1997.  He complained of numbness to his fourth and fifth fingers as well as pain in his left shoulder.  In addition, the April 1997 record noted that the Veteran complained of pain that radiates to his forearm.  The June 1997 record shows that the Veteran complained of pain in his left arm and that it was probable nerve entrapment.  A July 1997 record noted a positive Tinnel's sign and recommended EMG studies.  The EMG studies completed in 1997 did not reveal any findings of median ulnar neuropathy on the left side.  

The Veteran was provided a VA examination in January 2011.  The examiner noted that the Veteran reported that he fell from a C-5 aircraft when he was on active duty in 1997.  He complains of discomfort in the cervical area which radiates down into the left shoulder and left forearm down to the two ulnar fingers as he did before when last seen.  He has weakness in his left upper extremity.  The examiner diagnosed the Veteran with left upper extremity ulnar neuropathy which is certainly as likely as not related to and secondary to the injury from the fall off the C-5 aircraft in 1997 that was recorded in his claims file and reported in previous examinations as well as this examination.  This involves his left upper extremity and results in weakness of grip strength, decreased sensation and the symptoms described above.  The examiner specifically noted that the Veteran does have a left arm disorder.  He stated that the rationale for the positive opinion regarding the ulnar neuropathy was based on the fact that it occurred and followed the injury described in 1997 when he fell from the C-5 aircraft.  The examiner recognized that the previous EMGs were unremarkable regarding ulnar neuropathy but he reasoned that this was because the extent of the Veteran's left ulnar neuropathy/radiculopathy was not enough to be picked up on EMG-type studies.  These studies are understood to be rather crude and a certain amount of neurologic deficit has to be present before any finding in a positive nature will be forthcoming.  

After reviewing the evidence of record and resolving doubt in the Veteran's favor, the Board finds that service connection for a left arm disorder, diagnosed as ulnar neuropathy, is warranted.  The service treatment records show that the Veteran's 1997 fall from a C-5 aircraft resulted in complaints of pain to the left arm.  Although there was no evidence of neuropathy during active service, the Veteran has consistently reported these symptoms.  The January 2011 VA examiner performed a physical examination of the Veteran and determined that the Veteran did indeed have a left arm disorder, diagnosed as ulnar neuropathy, that is separate from his service-connected disabilities of the left hand and left shoulder.  The examiner provided a positive nexus opinion, citing to and relying on the records reviewed as well as the physical examination.  Therefore, the Board finds that service connection is warranted for ulnar neuropathy.  38 U.S.C.A. § 5107(b).  

Initial Disability Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's residuals of injury to the left hand with numbness in the fourth and fifth fingers is rated as 10 percent disabling under Diagnostic Code 8516.  

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.

Diagnostic Code 8616 provides a rating for neuritis of the ulnar nerve.  Diagnostic Code 8716 provides a rating for neuralgia of the ulnar nerve.

The Board notes that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild', 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran was afforded a VA examination in April 2005.  The Veteran reported that he fell out of an aircraft in 1997 during his active military service.  He reported numbness in the fourth and fifth fingers on his left hand since that time.  Examination of the fourth and fifth fingers of the left hand revealed deep tendon reflexes to the hand appears to be normal.  There is slight sensory loss in the fourth and fifth fingers with monofilament testing as compared to the other fingers on the left hand.  The diagnosis was listed as residuals of injury to left hand with numbness in the fourth and fifth fingers of the left hand.

The Veteran was afforded a VA examination in April 2009.  The Veteran reported an injury that occurred in February 1997 during military service.  He fell out of a  C-5 aircraft injuring his left knee and neck areas.  Following the injury, he had stiffness and pain in his neck and numbness down into his left small finger with discomfort radiating into his trapezii mainly on the left side to his left shoulder and down the medial side of his arm and into his small and ring fingers.  This has been evaluated with three EMGs.  The most recent EMG was conducted in 2006 which showed no abnormal findings.  On examination, grip strength on the left is diminished clinically.  He is right-handed.  His finger spread and finger crossing on the left side is 4+ as opposed to 5 on the right side.  His two point discrimination in all fingers is about 6 mm. except the left small and ringer where it is more than 10 mm.  His hand and wrist motion is completely normal.  All fingers reach the midpalmar crease.  He supinates 90 degrees, pronates 85 degrees, dorsiflexes 80 degrees, and palmar flexes 70 degrees on both sides.  The x-rays of the left hand are normal.  It was noted that the ulnar nerve is affected in the form of numbness in his small and ring fingers and minimal weakness in grip strength, finger crossing and fingers spreading.  It was again noted that he has weakness in his hand and numbness of the two fingers.  

The Veteran was afforded a VA examination in January 2011.  The Veteran reported that he had continuing numbness in his two fingers and weakness in his left upper extremity.  He is right-handed.  Examination of the wrist reveals no pain with 90 degrees of supination, 85 degrees of pronation, 80 degrees of dorsiflexion, and 70 degrees of palmar flexion.  All fingers reach the midpalmar crease and motions are symmetrical side to side.  The thumb reaches the fifth metacarpal base without any difficulty.  He has no visible atrophy.  His sensation is decreased on the left side in the ulnar with 2 fingers to 10 - 12 mm. of 2 point discrimination.  His finger spread on the left is 4+ and almost 5 with repetitive testing.  Grip strength is clinically slightly less on the left but certainly within normal limits from a clinical standpoint.  The x-rays of the left hand were unremarkable.  Functional impairment consisted of a weak left hand and some numbness.  He does drop things.  

In this case, the objective medical evidence and the Veteran's statements consistently reveal symptoms of left hand numbness, tingling, loss of sensation, and decreased hand strength.  Overall, the Board finds that any neurological symptoms present are of a 'mild' nature indicative of the currently assigned 10 percent disability rating.  38 C.F.R. § 4.7.  The Veteran does not meet the criteria for the higher 30 percent rating for moderate paralysis of the ulnar nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8516, because the evidence simply does not reflect that the Veteran has moderate incomplete paralysis.  While he has complained of numbness, tingling, pain, loss of sensation, and weakness, the objective findings are, at most, mild.  Indeed, the April 2009 VA examiner explained that the Veteran was mainly affected by numbness and minimal weakness in grip strength, finger crossing, and finger spreading.  In addition, the January 2011 VA examiner noted that the Veteran complained of weakness and numbness.  However, on examination, the examiner noted that the grip strength was clinically slightly less on the left but certainly within normal limits from a clinical standpoint.  The examiner elaborated that the Veteran had a weak left hand with some numbness and he drops things.  In this case, the Board does not find that the evidence rises to the level of being "moderate."  Therefore, the Veteran's claim is denied.  

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating due to his symptoms of pain, numbness, weakness, and loss of sensation.  His statements describing his symptoms are considered to be competent evidence.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469.  However, the Board has considered the Veteran's reported symptomatology in conjunction with the objective medical evidence and finds that the Veteran's disability is more akin to the criteria for a 10 percent disability rating.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for service-connected residuals of injury to the left hand with numbness in the fourth and fifth fingers.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of injury to the left hand with numbness in the fourth and fifth fingers is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for diseases of the peripheral nerves shows that the rating criteria reasonably describe ratings for the Veteran's disability, but the Veteran simply does not exhibit those symptoms.  However, even if the schedular criteria were inadequate (as they manifestly are not), there is no evidence of any period of hospitalization.  Furthermore, the evidence does not show that the Veteran has marked interference with employment due to his disability.  While it is undisputed that his disability may affect his employment, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The Board concludes that there is nothing in the record to suggest that the disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a thoracic spine disorder is denied.

Entitlement to service connection for a left arm disorder, diagnosed as ulnar neuropathy, is granted.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand injury with numbness in the fourth and fifth fingers is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


